In this action to recover damages for fraud, plaintiff appeals from an order of the Supreme Court, Kings County, dated June 20, 1969, which granted defendant’s motion for a final order of preclusion and denied plaintiff’s cross motion to strike defendant’s answer. Order modified to the extent of: (1) reinstating plaintiff’s responses to Items 1, 2, 3, 6, 8 and 10 in the demand for a bill of particulars, and (2) affording plaintiff 20 days from the date of service upon him of our order, with notice of entry, within which to file a supplemental bill of particulars as to Items 4, 5, 7 and 9 of the demand. If an appropriate supplemental bill as to these four items is not served within that period, the absolute order of preclusion as to these four items will remain intact. As so modified, order affirmed, with $10 costs and disbursements. In our view, the reinstated particulars are sufficiently definite to apprise defendant of the nature of plaintiff’s claims and are adequate properly to limit the scope of the complaint (cf. Mencken v. Edelman, 19 A D 2d 821). As to the responses to the remaining items in the demand, it appears from the record that plaintiff was not afforded an opportunity to serve a supplemental bill prior to the issuance of the absolute order of preclusion. In the interests of justice, plaintiff should be afforded such opportunity. Christ, P. J., Rabin, Hopkins, Martuseello and Brennan, JJ., concur.